Citation Nr: 1630611	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for impotency.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case in April 2014, the Veteran, through his authorized representative, withdrew this appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Although the representative submitted a subsequent brief on the case in July 2016, the earlier withdrawal had clear intent and is effective when submitted.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


